Judgment unanimously affirmed. Memorandum: The police properly stopped defendant’s car based upon the officer’s observation that defendant illegally crossed over a safety zone (see, 17 NYCRR 261.10 [a]) before making a turn (see, Vehicle and Traffic Law § 1120 [a] [1], [4]; § 1128 [a], [d]). That violation established an articulable basis for the stop and gave the officer reasonable grounds to suspect that defendant was driving while intoxicated (see, People v Wohlers, 138 AD2d 957). (Appeal from judgment of Ontario County Court, Henry, Jr., J.—felony driving while intoxicated.) Present—Boomer, J. P., Green, Pine, Balio and Davis, JJ.